        Case 4:20-cv-01113-SWW Document 59 Filed 08/02/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TONY M. RUIZ                                                           PLAINTIFF

V.                             No. 4:20CV01113-SWW

LEMARCUS DAVIS, Captain,
Maximum Security Unit, ADC                                           DEFENDANT

                                        ORDER

      The recommended disposition (Doc. 58) submitted by United States

Magistrate Judge Edie R. Ervin has been reviewed. No objections were filed. After

careful consideration, the recommended disposition is adopted in its entirety.

      IT IS THEREFORE ORDERED that Ruiz’s claims against Defendant Davis

are DISMISSED WITHOUT PREJUDICE based on his failure to comply with the

Court’s May 28, 2021 Order. Defendant Davis’ motion for judgment on the

pleadings (Doc. 47) is denied as moot. Pursuant to the judgment entered together

with this order, this action is dismissed in its entirety.

      IT IS SO ORDERED this 2nd day of August, 2021.

                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
